294 U.S. 715
55 S. Ct. 516
79 L. Ed. 1249
Carl GREEN, petitioner,v.The CLEVELAND, CINCINNATI, CHICAGO, and ST. LOUIS  RAILWAY COMPANY.*
No. 688.
Supreme Court of the United States
February 18, 1935

1
Mr. Carl Green, pro se.


2
For opinion below, see 126 Ohio St. 512, 186 N.E. 365, 87 A. L. R. 1268.


3
On petition for writ of certiorari to the Supreme Court of the State of Ohio. The motion for leave to proceed further herein in forma pauperis is denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which a writ of certiorari should be issued. The petition for writ of certiorari is therefore also denied.



*
 Rehearing denied 294 U.S. 734, 55 S. Ct. 551, 79 L. Ed.